DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on September 23, 2019.  These drawings are acceptable.

Claim Objections
Claims 1, 7 and 12-20 are objected to because of the following informalities:  
1)	In claim 1, line 4 and in claim 7, line 2:  The term “cloth” should be deleted.
2)	In the last line of claim 1:  The phrase --at least one-- should be inserted before the term “flat”.
3)	In the first and last lines of claim 12 and in claim 18, line 5:  The phrase “each of” should be deleted.
4)	In claim 12, line 3 and in claim 18, line 4:  The phrase “said each of” should be deleted. 
5)	In the last line of claim 12:  The phrase --first end of-- should be inserted after the first instance of the term “said”.
6)	In the first line of claim 13:  The phrase “at least” should be deleted.

7)	In the second line of claim 13:  The phrase “one of” should be deleted.
8)	In claim 14, line 2:  The term “stakes” should be changed to --stake(s)--.
9)	In claim 15, line 6; claim 19, line 8 and in claim 20, lines 3 and 4:  The phrase “foot basin” should be changed to --wading device-- (please refer to pages 15 and 16, paragraphs 0041 and 0042).
10)	In the last line of claims 15 and 19:  The phrase “flat surface” should be changed to --bottom--, and the term “mat” should be changed to --towel--.
11)	In the first line of claims 16-18:  The term “mat” should be changed to --towel--, and the number “1” should be changed to --15--.
12)	In claim 18, line 3:  The phrase “at least one of” should be deleted.
13)	In claim 18, line 5:  The phrase --first end of-- should be inserted after the second instance of the term “said”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
112, Applicant), regards as the invention.  The structural cooperation between the “at least one inner corner” and the floor or bottom, the sand guard, and the at least one pocket as recited in 
independent claims 1, 15 and 19 is generally unclear, thereby rendering claims 1-20 indefinite.  Moreover, the limitations of “each corner of said ground-covering mat” as recited in claims 8 and 17, and “a corner of said sand guard” as recited in claim 10 lack proper antecedent basis, thereby further rendering these claims indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3 and 7-9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. App. Pub. No. 2017/0055736 to Coffey.  With respect to claims 1-3, 
Coffey ‘736 shows the claimed limitations of ground-covering mat and recreational base (10) comprising:  a floor (11), comprising a textile and at least one flat surface (as shown in Figure 9 
and as described on page 1, in paragraphs 0005, 0006 & 0016); an elevated, elongated, vertically-oriented sand guard (12, 14) surrounding and integral with an outer periphery (11a) 
of said floor (11) (also as shown in Figure 9 and as described on page 1, in paragraphs 0005, 0006 & 0016); at least one pocket (71c), comprising at least one opening, at a first end of said at least one pocket, wherein said at least one pocket abuts at least one inner corner (20, formed 
by elements 12 & 14 as shown in Figure 9 and as described on page 1, in paragraph 0016) and said at least one flat surface of said ground-covering mat (10); wherein said floor (11) comprises a material suitable for absorbing and/or wicking away moisture from a human body (as described on page 3, in paragraphs 0005, 0006 & 0016); and wherein said floor (11) comprises cotton (as described on page 1, in paragraph 0005).
With respect to claims 7-9, the reference further discloses conditions wherein said sand guard (12, 14) is oriented at a 90-degree angle from said floor (11) (as shown in Figure 9 and as described on page 1, in paragraph 0016); wherein said at least one pocket (71c) comprises multiple pockets, and at least one of said multiple pockets is located at each corner (of outer periphery 11a, as shown in Figure 9 and as described on page 2, in paragraph 0019) of said ground-covering mat (10); and wherein said at least one pocket (71c) comprises at least .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Coffey ‘736 in view of U.S. Pat. App. Pub. No. 2013/0074259 to Snep.  Coffey ‘736 does not specifically disclose a condition wherein the floor (11) comprises polyester.  Snep ‘259 provides the basic teaching of a ground-covering mat and recreational base (100) comprising:  a floor (10), comprising a textile and at least one flat surface (as shown in Figures 1 & 2 and as described on pages 2 & 3, in paragraph 0033); an elevated, elongated vertically-oriented sand guard (11, 13) surrounding and integral with an outer periphery of said floor (10) (as shown in 

Figure 2 and as described on page 3, in paragraphs 0034-0037); and wherein said floor comprises polyester (as described on page 1, in paragraph 0017 and on page 3, in paragraph 
0033).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the ground-covering mat and recreational base of Coffey ‘736 with a floor comprising polyester, since the use of a floor for a ground-covering mat and recreational base which comprises this particular material is well known in the art as taught by Snep ‘259.  

Claims 5 and 6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Coffey ‘736 in view of U.S. Pat. No. 4,709,430 to Nicoll.  Coffey ‘736 does not 
specifically disclose a condition wherein the floor (11) comprises a nap or terry cloth.  Nicoll provides the basic teaching of a ground-covering mat and recreational base (A) comprising:  a floor (2, 6, 8), comprising a textile and at least one flat surface (as shown in Figures 1 & 2 and as described in column 3, lines 5-31); an elevated, elongated vertically-oriented sand guard (4, 12, 14) surrounding and integral with an outer periphery of said floor (2, 6, 8) (also as shown in Figures 1 & 2 and as described in column 3, lines 5-8 & 32-49); and wherein said floor comprises terry cloth, which inherently possesses a nap (see column 3, lines 14-19).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the ground-covering mat and recreational base of Coffey ‘736 with a floor comprising a nap or terry cloth, since the use of a floor for a ground-covering mat and recreational base which comprises these specific materials for imparting enhanced user comfort has long been known in the art as taught by Nicoll.

Claims 10 and 11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Coffey ‘736 in view of U.S. Pat. No. 5,085,212 to DeCosta.  Coffey ‘736 does not specifically disclose conditions wherein the at least one pocket (71c) comprises at least one exterior pocket, lining an outside of a corner (20) of said sand guard (12, 14), and wherein said at least one pocket (71c) is configured for receiving regularly-spaced sandguard-supporting 
stake(s).  DeCosta provides the basic teaching of a ground-covering mat and recreational base (1) comprising:  a floor (3), comprising a textile (2, 9) and at least one flat surface (as shown in Figures 1-4 and as described in column 2, lines 36-40, 51 & 52); an elevated, elongated 
vertically-oriented sand guard (4-7) surrounding and integral with an outer periphery of said floor (3) (as shown in Figures 1 & 2 and as described in column 2, lines 40-41 & 48-50); and at least one pocket (11), comprising an opening and comprises at least one exterior pocket, lining an outside of a corner of said sand guard (4-7), and wherein said at least one pocket is configured for receiving regularly-spaced sandguard-supporting stake(s) (12) (as shown in Figures 1 & 5 and as described in column 2, lines 65-68 and in column 3, lines 1-4).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the ground-covering mat and recreational base of Coffey ‘736 with at least one pocket which comprises at least one exterior pocket, lining an outside of a corner of said sand guard, and wherein said at least one pocket is configured for receiving regularly-spaced sandguard-supporting stake(s), in order to provide a simple and alternative assembly for maintaining the sand guard in a vertical position as taught by DeCosta (see column 2, lines 66-68 and column 3, lines 1-2 of DeCosta ‘212). 

Claims 12 and 13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Coffey ‘736 in view of DeCosta ‘212 as applied to claim 11 above, and further in view of U.S. Pat. App. Pub. No. 2013/0008617 to Rivera.  Coffey ‘736 as modified by DeCosta discloses all of the limitations as recited in claims 12 and 13 except for a closed end on 
an opposite side of said first end of said at least one pocket.  Rivera provides the basic teaching of an elevated, elongated vertically-oriented sand guard (10) and at least one pocket (formed by element 22), comprising at least one opening at a first end of said at least one pocket, wherein said at least one pocket is configured for receiving regularly-spaced sandguard-supporting stake(s) (12), wherein said at least one opening is configured to fit said sandguard-supporting stake(s), and a closed end on an opposite side of said first end of said at least one pocket (see Figure 4A and page 2, paragraphs 0030 & 0032).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the ground-covering mat and recreational base of Coffey ‘736 as modified by DeCosta with a closed end on 
an opposite side of said first end of said at least one pocket, in order to provide a simple and alternative pocket arrangement for a sand guard which is well known in the art as taught by Rivera. 

Claim 14, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Coffey ‘736 in view of DeCosta ‘212 and further in view of Rivera ‘617 as applied to claim 13 above, and further in view of U.S. Pat. No. 6,226,813 to Wilburn et al.  Coffey ‘736 as modified by DeCosta and further modified by Rivera does not specifically disclose a condition 

wherein said supporting stake(s) are rounded on one end of said supporting stake(s).  Wilburn et al. provide the basic teaching of a ground-covering mat and recreational base comprising:  a floor (10) and a plurality of supporting stake(s) (14) received in openings (18) formed in corners (10a) of the floor, and wherein the supporting stake(s) are rounded on one end (see Figures 1-3; column 1, lines 65-67 and column 2, lines 1-4, 15-19 & 40-48).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the ground-covering mat and recreational base of Coffey ‘736 as modified by DeCosta and as further modified by Rivera with supporting stake(s) which are rounded on one end of said supporting stake(s) in order to facilitate “manual insertion of the [supporting stake(s)] into the sand” as taught by Wilburn et al. (see column 2, lines 45-48 of Wilburn et al. ‘813).

Claims 15-17 and 19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Coffey ‘736 in view of U.S. Pat. App. Pub. No. 2017/0196410 to Andresen.  Coffey ‘736 is considered to disclose all of the limitations as recited in claims 15-17 and 19 except for a wading device attached to the outer periphery of the bottom.  Andresen ‘410 provides the basic teaching of a ground-covering towel and recreational base comprising a bottom (300) and an upward-facing surface of the bottom lined with a textile; and a wading device (400) attached (via elements 350, 351, 450 & 451) to the outer periphery of said bottom (see Figures 2-4; page 1, paragraphs 0013, 0015, 0016, 0020 & 0021 and page 2, paragraphs 0021-0024).  The skilled artisan would have found it obvious before the effective filing date of 


the claimed invention to provide the ground-covering towel and recreational base of Coffey ‘736 with a wading device attached to the outer periphery of the bottom in order to provide a simple means for cleaning “a person’s feet from sand at the beach” as taught by Andresen ‘410 (see page 1, paragraph 0004 of Andresen ‘410).

Claim 18, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Coffey ‘736 in view of Andresen ‘410 as applied to claim 15 above, and further in view of DeCosta ‘212 and Rivera ‘617.  Coffey ‘736 as modified by Andresen ‘410 does not specifically disclose conditions wherein said at least one pocket (71c) is configured for receiving regularly-spaced sandguard-supporting stake(s), and wherein said at least one pocket comprises an opening configured to fit said sandguard-supporting stake(s) on a first end of said at least one pocket (71c), and a closed end on an opposite side of said first end of said at least one pocket.  DeCosta provides the basic teaching of a ground-covering towel and recreational base (1) comprising:  a bottom (3), comprising a water-proof or water-resistant material (2, 9) (as shown in Figures 1-4 and as described in column 2, lines 36-52); an elevated, elongated vertically-oriented sand guard (4-7) surrounding and integral with an outer periphery of said bottom (3) (as shown in Figures 1 & 2 and as described in column 2, lines 40-41 & 48-50); and at least one pocket (11) configured for receiving regularly-spaced sandguard-supporting stake(s) (12) and comprising an opening configured to fit said sandguard-supporting stake(s) on a first end of said at least one pocket (as shown in Figures 1 & 5 and as described in column 2, lines 65-68 and in 


column 3, lines 1-4); furthermore, Rivera provides the basic teaching of an elevated, elongated vertically-oriented sand guard (10) and at least one pocket (formed by element 22) comprising at least one opening at a first end of said at least one pocket, wherein said at least one pocket is configured for receiving regularly-spaced sandguard-supporting stake(s) (12), wherein said at least one opening is configured to fit said sandguard-supporting stake(s), and a closed end on an opposite side of said first end of said at least one pocket (see Figure 4A and page 2, paragraphs 0030 & 0032).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the ground-covering towel and recreational base of Coffey ‘736 as modified by Andresen ‘410 with at least one pocket configured for receiving regularly-spaced sandguard-supporting stake(s), and wherein said at least one pocket comprises an opening configured to fit said sandguard-supporting stake(s) on a first end of said at least one pocket in order to provide a simple and alternative assembly for maintaining the sand guard in a vertical position as taught by DeCosta (see column 2, lines 66-68 and column 3, lines 1-2 of DeCosta ‘212); furthermore, the skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the ground-covering towel and recreational base of Coffey ‘736 as modified by Andresen ‘410 and as further modified by DeCosta with a closed end on an opposite side of said first end of said at least one pocket, in order to provide a simple and alternative pocket arrangement for a sand guard which is well known in the art as taught by Rivera.



Claim 20, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Coffey ‘736 in view of Andresen ‘410 as applied to claim 19 above, and further in view of U.S. Pat. App. Pub. No. 2012/0023655 to Junquet.  Coffey ‘736 as modified by Andresen ‘410 does not specifically disclose the method step of embedding most of the profile of said wading device (400) into sand.  Junquet provides the basic teaching of a portable wading device (10) which is embedded into sand (S) (see Figures 1 & 2; page 1, paragraphs 0015 & 0016 and page 2, paragraph 0020).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the towel and recreational base of Coffey ‘736 as modified by Andresen ‘410 with a wading device which is embedded into sand in order to provide “lateral support and stability” to the wading device as taught by Junquet (see page 1, paragraphs 0004 & 0006 of Junquet ‘655).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Wares ‘188, Novacek ‘594, Coffey ‘178, Andresen ‘225, Wares ‘894, Wares ‘084, Wares ‘399, Wares ‘517, Snep ‘340, Snep ‘108, Taylor ‘320, Rudenberg ‘719, Weiner ‘182, Fratianni ‘414, Broderick ‘577, Bowman et al. ‘027, Broderick ‘219, Hyduk ‘527, Hyduk ‘034, Swagger, Jr. ‘605, Swagger, Jr. ‘053, Nirmel ‘336, Badillo ‘331, Wilson, Sr. ‘964, Lindsey ‘866, Makosa ‘500, Orlando ‘777, Keserovich et al. ‘084, Kitograd ‘667, Mairs, III et al. ‘754, Spencer ‘323 and Specht ‘057.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT G SANTOS/Primary Examiner, Art Unit 3673